THE THIRTEENTH COURT OF APPEALS

                                   13-20-00574-CV


          Speedy Car Wash, Incorporated and Carlos A. Guerra, Guarantor
                                         v.
  Gerald Sher, Susan Sher, Specialty Cuisine, Inc. d/b/a Isle Wash and Andrew Sher,
                                      Trustee


                                 On Appeal from the
                County Court at Law No. 1 of Cameron County, Texas
                      Trial Court Cause No. 2020-CCL-00914


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellants.

      We further order this decision certified below for observance.

April 8, 2021